17 N.Y.3d 948 (2011)
959 N.E.2d 1020
936 N.Y.S.2d 72
2011 NY Slip Op 90319
In the Matter of SINCLAIR HABERMAN et al., Respondents,
v.
ZONING BOARD OF APPEALS OF CITY OF LONG BEACH et al., Appellants, et al., Defendant.
Motion No: 2011-1083
Court of Appeals of New York.
Submitted October 11, 2011.
Decided November 22, 2011.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action/proceeding within the meaning of the Constitution.